Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-12 in the reply filed on July 12th, 2021 is acknowledged. Non-elected invention of Group II, claims 13-19 have been withdrawn from consideration.  Claims 1-19 are pending.
Action on merits of Group I, claims 1-12 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 02nd, 2020 has been considered by the examiner.

Drawings
The drawings filed on 04/02/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which 

Claim Rejections - 35 USC § 102 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by Kim (US 2017/0047003, hereinafter as Kim ‘003).
Regarding Claim 1, Kim ‘003 teaches a display device comprising:  
5a pixel at a display region, the pixel comprising: 
a light-emitting element (Fig. 2, (R-OLED); [0059]) connected between a first power source (ELVDD) and a second power source (ELVSS); and 
.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘003 as applied to claim 1 above.
Regarding Claim 2, Kim ‘033 is shown to teach all the features of the claim with the exception of explicitly the features: “at least one of a thickness of a channel region and a thickness of a gate insulating film of the first driving transistor is different from that of the second driving transistor”.  
However, it has been held to be within the general skill of a worker in the art to select a thickness of a channel region and a thickness of a gate insulating film of the first driving transistor is different from that of the second driving transistor on the basis of it suitability for the In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 3, Kim ‘003 teaches a first channel region (Fig. 6, (Ch1); [0092]); 
a first conductive region (S) and a second conductive region (DS) at opposite sides of the first channel region from each other;  
25a second channel region (Ch2; [0092]) spaced from the first channel region with the second conductive region (DS) interposed therebetween; 
a third conductive region (D) spaced from the second conductive region with the second channel region interposed therebetween;  -52-1181693 
a first gate electrode (G) overlapping the first channel region with a first insulating film (see para. [0089]) interposed therebetween; and 
a second gate electrode (G) overlapping the second channel region with the first 5insulating film (see para. [0089]) interposed therebetween.

Regarding Claim 4, Kim ‘003 teaches 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the first driving transistor (M21) comprises a first active layer pattern (Se; [0089]), and is connected between the first power source and the second driving transistor (see Fig. 2), the first active layer 10pattern comprising the first channel region, the first conductive region, and the second conductive region; and the second driving transistor 

Regarding Claim 5, Kim ‘003 is shown to teach all the features of the claim with the exception of explicitly the features: “the first insulating film has a first thickness between the first channel region and the first gate electrode, and a second thickness between the second channel region and the second gate electrode, the 20second thickness being less than the first thickness”.  
However, it has been held to be within the general skill of a worker in the art to select the first insulating film has a first thickness between the first channel region and the first gate electrode, and a second thickness between the second channel region and the second gate electrode, the 20second thickness being less than the first thickness on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 6, Kim ‘003 is shown to teach all the features of the claim with the exception of explicitly the features: “a thickness of the first channel region is greater than a thickness of the second channel region”.  

thickness of the first channel region is greater than the thickness of the second channel region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 7, Kim ‘003 is shown to teach all the features of the claim with the exception of explicitly the features: “a length of the first channel region is greater than a length of the second channel region”.  
However, it has been held to be within the general skill of a worker in the art to select the 
length of the first channel region is greater than the length of the second channel region on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.



	Regarding Claim 9, Kim ‘003 teaches the first gate electrode and the second gate electrode are commonly connected to the first node (N11) (see Fig. 2; [0008] and [0062]).  

Regarding Claim 10, Kim ‘003 teaches a first electrode connected to the first conductive region; and a second electrode connected to the third conductive region (see para. [0062]).  

Regarding Claim 11, Kim ‘003 teaches one switching transistor (M1) configured to transmit a data signal or a voltage of an initialization power source to the first node (see para. [0061]).  

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘003 as applied to claim 11 above, and further in view of Yoneda (US 2004/0130262, hereinafter as Yone ‘262).
Regarding Claim 12, Kim ‘003 is shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of transistors connected in series with each other”.
However, Yone ‘206 teaches a plurality of transistors (TFT 10) connected in series with each other (see Fig. 1). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘003 by having a plurality of transistors .

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Yamazaki et al. (US 2011/0043513 A1)			
Sato (US 2008/0017866 A1)
Azami et al. (US 2006/0066530 A1)		
Lee et al. (US 2005/0259051 A1)
Yamazaki et al. (US 2002/0021268 A1)		

12.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829